                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 18-50009-JLV

                   Plaintiff,                              ORDER

     vs.

OLIVIA KUEHNER,

                   Defendant.


      The government filed a motion requesting permission to disclose pages

22 and 23 of the Presentence Investigation Report (“PSR”) (Docket 55) to

Internal Revenue Service Special Agent (“S.A.”) Brian Pickens, the case agent in

this case. (Docket 62). The government seeks this disclosure to permit S.A.

Pickens to investigate Ms. Kuehner’s assets for purposes of assisting the

government in determining restitution. Id.

      Federal Rule of Criminal Procedure 32(e) sets the standard for disclosing

the PSR to the defendant, the defendant’s attorney, and the prosecuting

attorney. Fed. R. Crim. P. 32(e)(2). However, Rule 32 is silent as to whether

and under what circumstances the PSR may be disclosed to persons other than

those specifically mentioned.

      PRSs are generally considered to be confidential documents and should

be disclosed to third parties only under limited circumstances. See United

States Department of Justice v. Julian, 486 U.S. 1, 12 (1988) (“the courts have

typically required some showing of special need before they will allow a third
party to obtain a copy of a presentence report”); United States v. McKnight, 771

F.2d 388, 391 (8th Cir. 1985) (“Generally, pre-sentence reports are considered

as confidential reports to the court and are not considered public records,

except to the extent that they or portions of them are placed on the court

record or authorized for disclosure to serve the interest of justice.”).

      A district court has “supervisory power over its own records and files.”

Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978). As a result,

the decision whether to release otherwise confidential PSRs is largely

committed to the court’s discretion. United States v. Jewell, 614 F.3d 911,

921 (8th Cir. 2010) (district court’s decision to provide or deny a criminal

defendant access to another person’s presentence investigation report is

reviewed for abuse of discretion). “It is generally agreed that ‘some showing of

special need’ is required before a district court should release a PSR to a third

party.” United States v. Spotted Elk, 548 F.3d 641, 672 (8th Cir. 2008).

      In this case, the government has made a showing of special need. This

case was complex in nature and involves defendant’s convictions for wire fraud,

money laundering and tax evasion. See Docket 63. S.A. Pickens, as the

primary case agent, spent a significant amount of time investigating these

offenses. Given S.A. Pickens’ substantial involvement in this case, the court

finds that providing S.A. Pickens’ with a copy of the pages of the PSR listing

defendant’s assets will aid the government in preparing its proposal for

restitution in this case. Accordingly, it is


                                         2
      ORDERED that the government’s motion for permission to disclose

pages 22 and 23 of the PSR (Docket 55) to IRS Special Agent Brian Pickens

(Docket 62) is granted.

      IT IS FURTHER ORDERED that S.A. Pickens is bound by the

nondisclosure restrictions as defined in page 3 of the report.

      IT IS FURTHER ORDERED that S.A. Pickens shall return the pages of

the PSR to government counsel immediately following the determination of

restitution in this case.

      Dated July 11, 2019.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               CHIEF JUDGE




                                        3
